UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): August 30, 2013 STRATEX OIL & GAS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Colorado 333-164856 94-3364776 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 30 Echo Lake Road, Watertown, CT (Address of principal executive offices) (Zip Code) 860-417-2465 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Resignation of Timothy Kelly as Director and Officer On August 30, 2013 Timothy Kelly resigned as (i) President, Chief Operating Officer and Secretary of Stratex Oil & Gas Holdings, Inc. (the “Company”); (ii) President, Chief Operating Officer and Secretary of Stratex Oil & Gas, Inc. (“SOG”), the Company’s wholly owned subsidiary; and (iii) Director of both the Company and SOG of the Company for personal reasons and to pursue other opportunities. Appointment of Interim Secretary On August 30, 2013 Stephen Funk was appointed Secretary of the Company and SOG. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRATEX OIL & GAS HOLDINGS, INC. Date: September 4, 2013 By: /s/Stephen Funk Name:Stephen Funk Title:Chief Executive Officer and Chief Financial Officer
